Rice, J. —
This is assumpsit for work done on a road, and for extra labor on the same. There was proof that the principal part of the labor performed by the plaintiff was under a contract, which the jury found had not been waived nor abandoned. The amount of compensation, stipulated in the contract, seems to have been paid. That part of the work which was thus performed is not now matter of controversy and therefore not a subject for consideration.
The only questions now open, have reference to labor per*518formed off of the location of the road as staked out by the committee, under the direction of one or two of its members. The committee consisted of six members. The concurrence of a majority was necessary to give validity to its acts. When the committee was informed of the deviation of the plaintiff from the location which they had staked out as the line of the road, five of its members, the other not dissenting, directed him to return to the original location, promising verbally, to pay him what was right for his loss, in consequence of the alteration.
For that promise the defendants contend there was no legal consideration, and that it is consequently void. Though the plaintiff, under the direction of one or two of the members of the committee, had deviated from the line staked out by the whole committee, it does not appear that he had departed beyond the exterior lines within which the committee was authorized to cause the road to be constructed. The deviation when made was unauthorized, but it was competent for the full committee to ratify the acts of the plaintiff, done under the direction of a minority of its members. The agreement to pay what was right for the work thus performed, if he would return to the line originally staked out, was within the scope of their authority, and must be deemed a ratification of the acts of the minority, as far as proceedings had then been had. The labor performed under directions thus ratified was a sufficient consideration for the promise. By that promise the defendants are bound.

The exceptions are therefore overruled.

Shepley, C. J., and Tenney and Hathaway, J. J., concurred.